Citation Nr: 0816802	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-27 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD) with major depressive disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hepatitis C.

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or housebound 
status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an appeal of an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  That decision assigned a 30 
percent rating for PTSD with major depressive disorder and a 
10 percent rating for hepatitis C, effective from January 
2004, continued a 40 percent rating for residuals of a shell 
fragment wound (SFW) to the left leg and ankle, and denied 
entitlement to SMC based on the need for regular aid and 
attendance or housebound status.  Prior to the certification 
of his appeal, the veteran withdrew his appeal as to the 
claim for an increased rating for residuals of SFW to the 
left leg and ankle in a July 2005 written statement from his 
authorized representative.  38 C.F.R. § 20.204 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the issue of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or housebound status, the Board has examined the opinions 
provided by various VA examiners between January 2004 and 
August 2005, and finds that they do not sufficiently address 
the critical issues of whether the veteran's service-
connected disabilities render him so helpless as to be in 
need of regular aid and attendance or are reasonably certain 
to remain throughout the veteran's lifetime and substantially 
confine him to his house or immediate premises, or address 
these issues with respect to all of his service-connected 
disabilities.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b) (2007).  Thus, the Board finds that this claim 
must be remanded so that the veteran can be furnished with an 
examination and opinions.  

As this examination may generate information that is relevant 
to the veteran's claims for increased initial ratings, a 
decision with respect to those claims is not appropriate at 
this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
On remand, the veteran should also be afforded examinations 
to assess the current severity of his PTSD and hepatitis.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's VA treatment records, dated 
since August 2005. 

2.  Thereafter, the veteran should be 
afforded a VA aid and 
attendance/housebound examination.  The 
claims folder and a copy of this Remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.

The examiner should discuss whether the 
veteran, as a result of his service-
connected disabilities (residuals of 
SFW of the left leg and ankle, right 
leg, left thigh, and right thigh and 
buttock, PTSD, macular scar of the 
right eye, scar of the right cheek and 
eyebrow, residuals of maxilla fracture, 
and hepatitis C) is under an incapacity 
that requires care and assistance on a 
regular basis to protect him from the 
hazards or dangers incident to his 
daily environment.  The examiner should 
also mention whether the following 
factors are present:  inability of 
appellant to dress himself or to keep 
himself ordinarily clean and 
presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliance which by reasons 
of the particular disability cannot be 
done without aid; inability of the 
appellant to feed himself through the 
loss of coordination of upper 
extremities or through extreme 
weakness; or inability to tend to the 
wants of nature.

The examiner should also discuss 
whether the veteran's service-connected 
disabilities are reasonably certain to 
remain throughout the veteran's 
lifetime and substantially confine the 
veteran to his house or immediate 
premises.

The examiner must provide a 
comprehensive report including a 
complete rationale for all opinions and 
conclusions reached.

3.  The veteran should be scheduled for 
a VA examination to determine the 
current severity of his PTSD with major 
depressive disorder.  The claims folder 
and a copy of this Remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.

Following examination of the veteran, the 
examiner should identify what symptoms, 
if any, the veteran currently manifests 
or has manifested in the recent past that 
are attributable to his service-connected 
PTSD with major depressive disorder.  The 
examiner must conduct a detailed mental 
status examination.  The examiner must 
also discuss the effect, if any, of the 
veteran's PTSD with major depressive 
disorder on his social and industrial 
adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's PTSD with major depressive 
disorder consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM- IV) and explain the 
significance of the score.

A complete rationale for all opinions 
should be provided.

4.  The veteran should be scheduled for 
a VA examination to determine the 
current severity of his hepatitis C.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.

Specifically, the examiner should note if 
hepatitis C is productive of daily 
fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring 
dietary restriction or continuous 
medication.  

The examiner should also discuss the 
duration and frequency of incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) during the past 12-month period.

A complete rationale for all opinions 
should be provided.

5.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


